

115 HR 322 IH: EPIC Act
U.S. House of Representatives
2017-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 322IN THE HOUSE OF REPRESENTATIVESJanuary 5, 2017Mr. DeSantis (for himself, Ms. Foxx, Mr. Massie, Mr. Palazzo, and Mr. Blum) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 5, United States Code, to provide for the termination of certain retirement benefits
			 for Members of Congress, except the right to continue participating in the
			 Thrift Savings Plan, and for other purposes.
	
 1.Short titleThis Act may be cited as the End Pensions in Congress Act or the EPIC Act. 2.Amendments relating to the Civil Service Retirement System (a)In generalSubchapter III of chapter 83 of title 5, United States Code, is amended by inserting after section 8335 the following:
				
					8335a.Termination of further retirement coverage of Members of Congress
 (a)In generalNotwithstanding any other provision of this subchapter and subject to subsection (f), effective as of the date of enactment of this section—
 (1)a Member shall not be subject to this subchapter for any further period of time; and (2)no further Government contributions or deductions from basic pay may be made with respect to such Member for deposit in the Treasury of the United States to the credit of the Fund.
 (b)Prior rights not affectedNothing in subsection (a) shall be considered to nullify, modify, or otherwise affect any right, entitlement, or benefit under this subchapter with respect to any Member covering any period prior to the date of enactment of this section.
 (c)Right To participate in Thrift Savings Plan not affectedNothing in subsection (a) shall affect the eligibility of a Member to participate in the Thrift Savings Plan in accordance with otherwise applicable provisions of law.
 (d)RegulationsAny regulations necessary to carry out this section may— (1)except with respect to matters under paragraph (2), be prescribed by the Director of the Office of Personnel Management; and
 (2)with respect to matters relating to the Thrift Savings Plan, be prescribed by the Executive Director (as defined by section 8401(13)).
 (e)ExclusionFor purposes of this section, the term Member does not include the Vice President. (f)Opt-InNot later than 90 days after the date of enactment of this section, a Member covered by this subchapter as of such date of enactment may elect, by giving notice in writing to the official by whom such Member is paid, to remain subject to this subchapter..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 83 of title 5, United States Code, is amended by inserting after the item relating to section 8335 the following:
				
					
						8335a. Termination of further retirement coverage of Members of Congress..
			3.Amendments relating to the Federal Employees Retirement System
 (a)In generalSubchapter II of chapter 84 of title 5, United States Code, is amended by inserting after section 8425 the following:
				
					8425a.Termination of further retirement coverage of Members of Congress
 (a)In generalNotwithstanding any other provision of this chapter, effective as of the date of enactment of this section—
 (1)subject to subsection (f), in the case of an individual who first becomes a Member before such date of enactment—
 (A)such Member shall not be subject to this chapter for any further period of time after such date of enactment; and
 (B)no further Government contributions or deductions from basic pay may be made with respect to such Member for deposit in the Treasury of the United States to the credit of the Fund; and
 (2)in the case of an individual who first becomes a Member on or after such date of enactment— (A)such Member shall not be subject to this chapter; and
 (B)no Government contributions or deductions from basic pay may be made with respect to such Member for deposit in the Treasury of the United States to the credit of the Fund.
 (b)Prior rights not affectedNothing in subsection (a) shall be considered to nullify, modify, or otherwise affect any right, entitlement, or benefit under this chapter with respect to any Member covering any period prior to the date of enactment of this section.
 (c)Right To participate in Thrift Savings Plan not affectedNothing in subsection (a) or (b) shall affect the eligibility of a Member to participate in the Thrift Savings Plan in accordance with otherwise applicable provisions of law.
						(d)Regulations
 (1)In generalAny regulations necessary to carry out this section may— (A)except with respect to matters under subparagraph (B), be prescribed by the Director of the Office of Personnel Management; and
 (B)with respect to matters relating to the Thrift Savings Plan, be prescribed by the Executive Director (as defined by section 8401(13)).
 (2)RefundsNotwithstanding subsection (b), the regulations under paragraph (1)(A) shall, in the case of a Member who has not completed at least 5 years of civilian service as of the date of enactment of this section, provide that the lump-sum credit shall be payable to such Member to the same extent and in the same manner as if such Member satisfied paragraphs (1) through (4) of section 8424(a) as of such date of enactment.
 (e)ExclusionsFor purposes of this section, the term Member does not include the Vice President. (f)Opt-In for MembersNot later than 90 days after the date of enactment of this section, a Member covered by this chapter as of such date may elect, by giving notice in writing to the official by whom such Member is paid, to remain subject to this chapter..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 84 of title 5, United States Code, is amended by inserting after the item relating to section 8425 the following:
				
					
						8425a. Termination of further retirement coverage of Members of Congress..
			